DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I drawn to an electrosurgical system, and Species A, Figures 2-4 in the reply filed on 01 February 2022 is acknowledged.
Drawings
The drawings were received on 11 July 2019. These drawings are acceptable.
Claim Objections
Claim 10 is objected to because of the following informalities: “coupled to the plunger in electrical communication with the contact” in lines 2-3 should be amended to --coupled to the plunger such that the active lead is in electrical communication with the contact--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the bar conductor" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the claim recites the limitations “electrosurgical energy” in line 4 and “tissue” in line 5 which renders the claim indefinite because it is unclear whether this is the same or different than the “electrosurgical energy” and “tissue” as previously set forth in claim 22. For purposes of examination, these will be treated as being the same as the “electrosurgical energy” and “tissue” as previously set forth in claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cornacchia (US 20150342667).
Regarding claim 14, Cornacchia discloses a return plug (see actuator assembly 30 that connects the return and active lines 42 since this is a bipolar system; [0025], Figs. 5a and 6) for an electrosurgical system (see bipolar actuating system 10, Fig. 5a), the return plug comprising: a mechanical switch mechanism (see switch 36, lever arm 38 and hard switch 46; Figs. 3a-3b and 6) for mechanically connecting an active lead (one of prongs 42 of actuator assembly 30 must be an active line since this is a bipolar configuration; [0025], Fig. 5a; see also hard switch 46 in Fig. 6) configured to electrically connect to an active terminal of an electrosurgical generator (see active socket 44 of bipolar generator 60, Fig. 5a) to an active cable (see jumper cord 58; [0030], Fig. 5a) configured to electrically connect to an active electrode of an electrosurgical instrument (see active bare tip near heating end 18 of tool 12 that jumper cord is configured to connect to the active bare tip through tool portion 86; [0024], [0026], and [0030], Figs. 4b and 5a) when the return plug is connected to a return terminal (see return socket 44 of bipolar generator 60, Fig. 5a) of the electrosurgical generator (switch 36, lever arm 38 and hard switch 46 are reasonably capable of connecting the active prong 42 with the jumper cord 58 as claimed by actuating lever arm 38 while the actuator assembly 30 is connected to the return socket of the bipolar generator 60) and to electrically disconnect the active lead from the active cable when the return plug is not connected to the return terminal (switch 36, lever arm 38 and hard switch 46 are reasonably capable of disconnecting the active prong 42 with the jumper cord 58 as claimed by actuating lever .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 14 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 19-21 of copending Application No. 16/451,735 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concept of a surgical system having an electrosurgical generator with active and return terminals, an active and return instrument with active and return electrodes, active and return cables, a connector cable, active and return plugs, and a mechanical switch mechanism disposed within the return plug as further defined by claims 1-2, 14 and 21-23 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-2, 21 and 23 would be allowable if the double patenting rejection as set forth in this Office action is overcome.
Claims 7-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the double patenting rejection as set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Cornacchia (US 20150342667), Heim et al. (US 20160045247) (Cited in IDS), Batchelor et al. (US 20150126998), Van Wyk et al. (US 20140088593), and Gleason et al. (US 20100136856) (Cited in IDS), fails to reasonably teach or suggest first and second plugs, a first cable, a second cable, a connector cable, and a switch mechanism disposed within the second plug having a first condition in which the first plug is electrically disconnected from the first cable and a second condition in which the first plug is in electrical communication with the first cable when taken in combination with the additional claim elements/relationships. The prior art of record provides active and return plugs, a first cable, a second cable, a connector cable, and a switch mechanism disposed within the return plug, however fails to reasonably teach or suggest a switch mechanism configured to perform the claimed functionality. Additionally, the prior art provides for a return plug having upper and lower housings, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/S.W.C./Examiner, Art Unit 3794        

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794